                    Case 3:19-cv-02881-WHA Document 26 Filed 06/20/19 Page 1 of 3



              1 HANSON BRIDGETT LLP
                DOROTHY S. LIU, SBN 196369
              2 dliu@hansonbridgett.com
                GILBERT J. TSAI, SBN 247305
              3 gtsai@hansonbridgett.com
                WINSTON K. HU, SBN 306677
              4 whu@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone:    (415) 777-3200
              6 Facsimile:    (415) 541-9366

              7 Rhonda S. Goldstein, #250387 (Counsel for Service)
                rhonda.goldstein@ucop.edu
              8 University of California
                Office of the General Counsel
              9 1111 Franklin Street, 8th Floor
                Oakland, CA 94607-5200
             10 Telephone:     (510) 987-9800
                Facsimile:     (510) 987-9757
             11
                Attorneys for Defendant
             12 ANNE SHAW, in her official capacity as
                Secretary and Chief of Staff to The Regents of the
             13 University of California

             14                               UNITED STATES DISTRICT COURT
             15                              NORTHERN DISTRICT OF CALIFORNIA
             16

             17 Isaac Wolf,                                     Case No. 3:19-cv-02881-WHA

             18                 Plaintiff,
                                                                STIPULATION TO EXTEND TIME FOR
             19         v.                                      DEFENDANT ANNE SHAW TO
                                                                RESPOND TO PLAINTIFF'S
             20 University Professional & Technical             COMPLAINT [N.D. CA CIVIL L.R. 6-1(a)]
                Employees, Communications Workers of
             21 America Local 9119; Anne Shaw, in her
                official capacity as Secretary and Chief of     Action Filed:   May 24, 2019
             22 Staff to the Regents of the University of
                California; Joshua Golka, in his official
             23 capacity as Executive Director of the
                California Public Employment Relations
             24 Board; and Xavier Becerra, in his official
                capacity as Attorney General of California,
             25
                                Defendants.
             26

             27

             28
                                                                                  Case No. 3:19-cv-02881-WHA
                      STIPULATION TO EXTEND TIME FOR DEFENDANT ANNE SHAW TO RESPOND TO PLAINTIFF'S
15610525.1                                  COMPLAINT [N.D. CA CIVIL L.R. 6-1(a)]
                    Case 3:19-cv-02881-WHA Document 26 Filed 06/20/19 Page 2 of 3



              1          TO THE COURT AND ALL PARTIES, PLEASE TAKE NOTICE:
              2          Pursuant to Civil Local Rule 6-1(a), Plaintiff Isaac Wolf ("Plaintiff") and Defendant Anne
              3 Shaw, in her official capacity as Secretary and Chief of Staff to the Regents of the University of

              4 California ("Defendant"), hereby stipulate:

              5          1.     Plaintiff filed this action on May 24, 2019, and served the Complaint on Defendant

              6 on May 31, 2019;

              7          2.     Defendant currently has until June 21, 2019 to answer or otherwise respond to the

              8 Complaint, pursuant to Federal Rules of Civil Procedure Rule 12;

              9          3.     Plaintiff's counsel consented to an additional thirty-five days for Defendant to

             10 answer or otherwise respond to the Complaint; and

             11          4.     Defendant shall have until July 26, 2019 to file and serve an answer or otherwise
             12 respond to the Complaint. This extension will not alter the date of any event or any deadline

             13 already fixed by Court order.

             14          IT IS SO STIPULATED.
             15 DATED: June 20, 2019                              HANSON BRIDGETT LLP

             16

             17
                                                              By:          /s/ Gilbert J. Tsai
             18                                                     DOROTHY S. LIU
                                                                    GILBERT J. TSAI
             19                                                     WINSTON K. HU
                                                                    Attorneys for Defendant
             20
                                                                    ANNE SHAW, in her official capacity as
             21                                                     Secretary and Chief of Staff to The Regents of the
                                                                    University of California
             22

             23 DATED: June 20, 2019                              LAW OFFICE OF MARK W. BUCHER
             24

             25
                                                              By:          /s/ Mark W. Bucher
             26                                                     MARK W. BUCHER
                                                                    Attorneys for Plaintiff
             27                                                     ISAAC WOLF
             28
                                                            -1-                    Case No. 3:19-cv-02881-WHA
                      STIPULATION TO EXTEND TIME FOR DEFENDANT ANNE SHAW TO RESPOND TO PLAINTIFF'S
15610525.1                                   COMPLAINT [N.D. CA CIVIL L.R. 6-1(a)]
                    Case 3:19-cv-02881-WHA Document 26 Filed 06/20/19 Page 3 of 3



              1 DATED: June 20, 2019                                  LIBERTY JUSTICE CENTER

              2

              3
                                                                By:          /s/ Brian K. Kelsey
              4                                                       BRIAN K. KELSEY (PRO HAC VICE TO BE
                                                                      FILED)
              5                                                       Attorneys for Plaintiff
                                                                      ISAAC WOLF
              6

              7                                         ECF ATTESTATION

              8          I hereby attest that all signatories listed above, on whose behalf this stipulation is

              9 submitted, concur in the filing's content and have authorized the filing.

             10

             11 DATED: June 20, 2019                                HANSON BRIDGETT LLP

             12

             13
                                                                By:          /s/ Gilbert J. Tsai
             14                                                       DOROTHY S. LIU
                                                                      GILBERT J. TSAI
             15                                                       WINSTON K. HU
                                                                      Attorneys for Defendant
             16                                                       ANNE SHAW, in her official capacity as
             17                                                       Secretary and Chief of Staff to The Regents of the
                                                                      University of California
             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                            -2-                    Case No. 3:19-cv-02881-WHA
                      STIPULATION TO EXTEND TIME FOR DEFENDANT ANNE SHAW TO RESPOND TO PLAINTIFF'S
15610525.1                                   COMPLAINT [N.D. CA CIVIL L.R. 6-1(a)]
